DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 01/07/2022. 
Acknowledgement is made to the cancellation of claims 12-15 and is sufficient to overcome the rejection set forth in the previous office action. 
Acknowledgement is made to the amendment of claim 9 and is sufficient to overcome the 112 rejection set forth in the previous office action. 
Claims 1-11 and 16-21 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1) in view of Viswanathan (US 20170189097 A1) further in view of Deutmeyer (US 20080188848 A1).
Regarding claim 1, Bloom teaches a system (Fig. 1; system 100) for mechanical cutting and radiofrequency (RF) treatment of bone and soft tissue, said system comprising: a probe (Fig. 1; electrosurgical device 102) couplable to a handpiece that includes a motor drive (Para. [0022] discusses the device as having a driving mechanism or motor), the probe including: (a) an elongated sleeve having a longitudinal axis, a proximal end and a distal end; (b) a cutting member (Fig. 6; shaft 230) formed of a dielectric material mounted on the distal end of the elongated sleeve, the cutting member rotatable relative to the handpiece around the longitudinal axis of the elongated sleeve (Para. [0003] discusses the handpiece as containing a motor coupled to the inner tube to rotate the cutting blade with respect to the handpiece); and (c) a metal electrode (Fig. 6; electrode 290) attached to a surface of the cutting member and configured to deliver RF current; and an RF power supply (Fig. 1; power source 156) configured to generate current. 
However Bloom fails to teach the RF power supply configured to generate current having a pulsed RF waveform and to be connected to the metal electrode to deliver the current having the pulsed RF waveform to the tissue, wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material. 
Viswanathan teaches an ablation device with at least one electrode configured for ablation pulse delivery to tissue during use. Viswanathan further teaches (Para. [0004] & Fig. 1-3) an RF power supply configured to generate current having a pulsed RF waveform and to be connected to the metal electrode to deliver the current having the pulsed RF waveform to the tissue, wherein said pulsed RF waveform reduces a thermal stress on the dielectric material at the interface of the metal electrode and the dielectric material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Viswanathan into the device of Bloom as Viswanathan teaches (Para. [0041]- [0043]) the electrode leads placed on the catheter as being insulated with an insulating material which can withstand an application of power in a manner such as is presented (Fig. 2-3), in order to generate a successful irreversible electroporation. 
Bloom in view of Viswanathan fail to teach the probe detachably couplable to a handpiece. 
Deutmeyer teaches a surgical tool arrangement including a powered handpiece which cooperates with a combined electrosurgical and mechanical cutting instrument. Deutmeyer further teaches the tool comprising a probe (Fig. 1; instrument 12) detachably couplable to a handpiece (Para. [0008] discusses the invention as comprising an integrated tool which detachable mounts to the handpiece of the invention). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Deutmeyer into the device of Bloom in view of Viswanathan, as Deutmeyer (Para. [0105]) discusses the device as having the benefit of being usable with a variety of types of surgical instruments for a multitude of surgical procedures, allowing the user to select the tool based on the surgical procedure being performed. 
Regarding claim 2
Regarding claim 3, Viswanathan further teaches (Para. [0042]) the pulsed RF waveform has an ON interval in a range from 40 µs to 60 µs.
Regarding claim 4, Viswanathan further teaches (Para. [0042]) the pulsed RF waveform has an OFF interval in a range from 20 µs to 100 µs and an ON interval in a range from 40 µs to 60 µs.  

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1) in view of Viswanathan (US 20170189097 A1) further in view of Peters (US 20020038129 A1).
Regarding claim 16,  Bloom teaches a method for mechanical cutting and radiofrequency (RF) treatment of bone tissue and soft tissue (Fig. 1; system 100), said method comprising: engaging a cutting member  (Fig. 6; shaft 230) formed of a dielectric material and having a metal electrode (Fig. 6; electrode 290) on a surface thereof against a tissue surface mechanically drive driving a cutting edge formed in the dielectric material against the tissue surface to cut tissue; and delivering an RF current (Fig. 1; power source 156) to the tissue surface though the metal electrode to cut, ablate, or coagulate tissue. 
However Bloom fails to teach the RF current wherein said RF current comprises a pulsed RF waveform to reduce a thermal stress on the dielectric material at an interface of the metal electrode and the dielectric material.  
Viswanathan teaches an ablation device with at least one electrode configured for ablation pulse delivery to tissue during use. Viswanathan further teaches (Para. [0004] & Fig. 1-3) the RF current wherein said RF current comprises a pulsed RF waveform to reduce a thermal stress on the dielectric material at an interface of the metal electrode and the dielectric material.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Viswanathan into the device of Bloom as Viswanathan teaches 
However Bloom in view of Viswanathan fail to teach the method comprising rotating the cutting member at a speed of between 3,000 RPM and 20,000 RPM. 
Peters teaches a method of using a device comprising rotating an inner tubular member within an outer tubular member for the purpose of cutting and removing tissue. Peters further teaches rotating the cutting member at a speed of between 3,000 RPM and 20,000 RPM (Para. [0045] discusses the speed as being 12,000 rpm or greater). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Peters into the method of Bloom in view of Viswanathan, as Peters teaches (Para. [0045]) the benefit of this higher single direction speed, as transmitting higher torque and effecting increased aspiration. 
Regarding claims 17-19, the recited methods are considered inherent in the ordinary use of the device as described in the Bloom/ Viswanathan/Peters combination.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1)/ Viswanathan (US 20170189097 A1)/ Deutmeyer (US 20080188848 A1) in view of Seymour (US 20180355489 A1), further in view of Mishra (NPL- Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA).
Regarding claim 5
However Bloom/ Viswanathan/ Deutmeyer fails to teach the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia and has less than 5 wt% of cerium.  
Seymour teaches a rotor with blades extending radially outward, with a coating of zirconia-toughened alumina. Seymour further teaches (Para. [0041]) the dielectric material comprises a ceramic composite having at least 20 wt% of alumina, at least 80 wt% of zirconia. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Seymour into the device of Bloom/ Viswanathan as Seymour teaches (Para. [0041]) an increased amount of zirconia by weight provides for a tougher coating material. 
However Bloom/ Viswanathan/Deutmeyer/Seymour fails to teach the dielectric material having less than 5 wt% of cerium.  
Mishra discusses zirconia toughened alumina with relevance to fracture toughness and strength. Mishra further teaches (Section- 2. Experimental) the dielectric material having less than 5 wt% of cerium.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Mishra into the device of Bloom/ Viswanathan/Deutmeyer/ Seymour as Mishra discusses (Section- 2. Experimental) the use of this amount of cerium for the purpose of stabilization of the material during fabrication.
Regarding claim 20, the recited methods are considered inherent in the ordinary use of the device as described in the Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra combination.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1)/ Viswanathan (US 20170189097 A1)/ Deutmeyer (US 20080188848 A1)/ Seymour (US 20180355489 A1)/ Mishra (NPL- Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA) in view of Nawa (US 7,012,063).
Regarding claim 6, Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra teaches the device as substantially claimed in claim 5.
However Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra is silent upon the dielectric material comprises a ceramic composite including alumina and zirconia, wherein the grain shape of the alumina is substantially round with a diameter ranging between 0.5 micron-1.5 microns and the grain shape of the zirconia is substantially round with a diameter ranging between 0.1 micron-1.0 micron.  
Nawa teaches a composite ceramic material having high mechanical strength and toughness. Nawa further teaches (Col. 3, Lines 5-20) the dielectric material comprises a ceramic composite including alumina and zirconia, wherein the grain shape of the alumina is substantially round with a diameter ranging between 0.5 micron-1.5 microns and the grain shape of the zirconia is substantially round with a diameter ranging between 0.1 micron-1.0 micron.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Nawa into the device of Bloom/ Viswanathan/Deutmeyer/ Seymour/Mishra as Nawa teaches (Col. 2 Line 45- Col. 3 Line 5) this composite material as having desired properties such as mechanical strength, toughness, hardness and wear resistance. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1)/ Viswanathan (US 20170189097 A1)/ Deutmeyer (US 20080188848 A1)/ Seymour (US 20180355489 A1)/ Mishra (NPL- Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA)/ Nawa (US 7,012,063) in view of Li (CN 107,328,995).
Regarding claim 7, Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra/Nawa teaches the device as substantially claimed in claim 6.
However, Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra/Nawa fails to teach the ceramic composite having a fracture toughness of at least 10 MPam1/2. 
Li teaches a high toughness ceramic surgical dissection blade. Li further teaches (Claim 4) the ceramic composite having a fracture toughness of at least 10 MPam1/2. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Li into the device of Bloom/ Viswanathan/Seymour/Mishra/Nawa as Li teaches (Abstract) the device as providing for a skid-proof blade with good wear resistance and a long service life.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1)/ Viswanathan (US 20170189097 A1)/ Deutmeyer (US 20080188848 A1)/ Seymour (US 20180355489 A1)/ Mishra (NPL- Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA)/ Nawa (US 7,012,063)/ Li (CN 107,328,995) in view of Sekino (EP 0962213).
Regarding claim 8, Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra/Nawa/Li teach the device as substantially claimed in claim 7.
However Bloom/ Viswanathan/Seymour/Mishra/Nawa/Li fails to teach the ceramic composite has a thermal expansion coefficient ranging from 4 to 6 ppm/°C.  
Sekino teaches a porcelain for medical use comprising alumina and zirconia. Sekino further teaches (Abstract) the ceramic composite has a thermal expansion coefficient ranging from 4 to 6 ppm/°C.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date as Sekino discusses this as being a principal structural component of this composite material. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1)/ Viswanathan (US 20170189097 A1)/ Deutmeyer (US 20080188848 A1)/ Seymour (US 20180355489 A1)/ Mishra (NPL- Effect of cerium zirconate (Ce2Zr2O7) on microstructure and mechanical properties of Ce-ZTA)/ Nawa (US 7,012,063)/ Li (CN 107,328,995)/ Sekino (EP 0962213), in view of Karrer (US 5,747,411).
Regarding claim 9, Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra/Nawa/Li/Sekino teach the device as substantially claimed in claim 8.
However Bloom/ Viswanathan/Deutmeyer/Seymour/Mishra/Nawa/Li/Sekino fails to teach the ceramic composite having a bulk density ranging from 5 to 7 g/mL.  
Karrer teaches about a variety of catalysts such as those comprised of aluminum oxide and zirconium dioxide. Karrer further teaches (Col. 1, Line 1-10) the ceramic composite having a bulk density ranging from 5 to 7 g/mL.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Karrer into the device of Bloom/ Viswanathan/Deutmeyer/ Seymour/ Mishra/ Nawa/ Li/ Sekino as Karrer discusses (Col. 1, Line 1-10) this being the value for a composite comprising aluminum oxide and zirconium dioxide, and (Col. 1, Line 35-40) a bulk density such as this providing for desirable traits such as good heat transfer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1)/ Viswanathan (US 20170189097 A1)/ Deutmeyer (US 20080188848 A1) in view of Findlay III (US 2001000599 A1).
Regarding claim 10, Bloom/ Viswanathan/ Deutmeyer teaches the device as substantially claimed in claim 1.
However Bloom/ Viswanathan/ Deutmeyer fails to teach the system wherein the cutting member comprises a molded monolith ceramic body with sharp cutting edges extending distally from a distal end of the elongated sleeve. 
Findlay III teaches a catheter based material removal device including an elongated tube having a distal material removal tip. Findlay III further teaches (Fig. 5B; flanges 172) the cutting member comprises a molded monolith ceramic body with sharp cutting edges extending distally from a distal end of the elongated sleeve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Findlay III into the device of Bloom/ Viswanathan/ Deutmeyer as Findlay III teaches (Para. [0041]) the benefit of the flanges as to more finely chop the material to reduce clogging of the tubular passageway.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1)/ Viswanathan (US 20170189097 A1)/ Deutmeyer (US 20080188848 A1) in view of Bek (US 20140324065 A1). 

Regarding claim 11, Bloom/Viswanathan/Deutmeyer teaches the device as substantially claimed in claim 1. 

However Bloom/Viswanathan/Deutmeyer fails to teach the device wherein the cutting member includes a cutting window with asymmetrical sides including a first side with cutting teeth and a second side with a straight cutting edge absent cutting teeth. 
Bek teaches a tissue resecting system including an electric motor drive and controller for rotating tubular members for removing tissue. Bek further teaches a cutting member includes a cutting window with asymmetrical sides including a first side with cutting teeth and a second side with a straight cutting edge absent cutting teeth (Fig. 23; leading edge 745 having projecting edges and trailing edge 745’). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bek into the device of Bloom/Viswanathan/Deutmeyer as Bek teaches (Para. [0092]) the leading edge comprising projecting edges and the trailing edge as remaining flat, as being optimal for efficient removal of tissue, as the raised edges provide for plasma resection of tissue and the flat edge as coagulating tissue. 
Regarding claim 21, the recited methods are considered inherent in the ordinary use of the device as described in the Bloom/Viswanathan/Deutmeyer/ Bek combination. 

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive, as the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Bloom in view of Viswanathan reference are moot in view of the new rejections under Bloom/Viswanathan and Deutmeyer.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
US 20040102023 A1- Discusses the thermal expansion coefficients of zirconia added alumina.
US 20190239913 A1- arthroscopic surgical instruments with a cutter head attached to a driveshaft in the tip portion of the device.
US 20080188848 A1- Discusses active and return electrodes facing on either side of the device, based around a window formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/L.R.L./Examiner, Art Unit 3794